          Case 3:19-cv-05449-CRB Document 52 Filed 06/25/20 Page 1 of 3



     LAMKIN IP DEFENSE
 1   Rachael D. Lamkin (246066)
     One Harbor Drive, Ste. 304
 2   Sausalito, CA 94965
     916.747.6091
 3   RDL@LamkinIPDefense.com
 4
     Attorneys for DJ Plaintiff
 5   Cristine Melo
 6
 7                                 UNITED STATES DISTRICT COURT
 8
                                  NORTHERN DISTRICT OF CALIFORNIA
 9
      CRISTINE MELO                                      )
10                                                       )   Case No. 3:19-cv-05449-CRB
                          Plaintiff,                     )
11                                                       )   LR 7.3(D)(2) STATEMENT OF
12                           v.                          )   RECENT DECISION
                                                         )
13                                                       )   HEARING: June 26, 2020
      FRIDA KAHLO CORPORATION, a                         )
14    Panamanian corporation, and FRIDA                      Time: 10:00 am
                                                         )
      KAHLO INVESTMENTS, S.A., a                         )   Judge: Hon. Judge Charles R. Breyer
15    Panamanian corporation,                            )
                                                             Rm: Zoom Hearing
16                                                       )
                         Defendant.                      )
17                                                       )
                                                         )
18
19
20                        LR 7.3(D)(2) STATEMENT OF RECENT DECISION
21
            Pursuant to Local Rule 7-3(d)(2), Ms. Melo attaches Nursery Decals & More, Inc. v. Neat
22
     Print, Inc., No. 3:19-CV-2606-B, 2020 U.S. Dist. LEXIS 63113 (N.D. Tex. Apr. 10, 2020),
23
     published after the Parties submitted briefing on Defendants’ Motion to Dismiss, Dkt. Nos. 41, 47,
24
25   and 50. Nursery Decals is a relevant judicial decision under Rule 7-3(d)(2) based on Ms. Melo’s

26   citations to Way.com, Inc. v. Singh, No. 3:18-cv-04819- WHO, 2018 U.S. Dist. LEXIS 215243, at

27   *19 (N.D. Cal. Dec. 20, 2018); Dudnikov v. Chalk & Vermilion Fine Arts, 514 F.3d 1063 (10th
28

                                        Statement of Recent Decision                                   1
          Case 3:19-cv-05449-CRB Document 52 Filed 06/25/20 Page 2 of 3




     Cir. 2008). (See Dkt. No. 47, 6:10-18.)
 1
 2
 3
                                                           Rachael D. Lamkin
 4                                                         Counsel for Cristine Melo
 5
 6
 7
 8
 9
10
11
12
13
14                                   CERTIFICATE OF SERVICE

15   On this date, June 25, 2020, I did personally serve upon Defendants the following document by
     filing same with the Court’s ECF system.
16
17
                         LR 7.3(D)(2) STATEMENT OF RECENT DECISION
18
19
                                                                         _______________________
20                                                                       Rachael D. Lamkin
21
22
23
24
25
26
27
28

                                        Statement of Recent Decision                                 2
     Case 3:19-cv-05449-CRB Document 52 Filed 06/25/20 Page 3 of 3




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                     1
